Citation Nr: 1631778	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for sinusitis, to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service in the United States Navy from April 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran was scheduled for a Board videoconference hearing in July 2016.  However, shortly after receiving notice of the date and time     to report, the Veteran requested that the hearing be postponed to allow him time to obtain additional evidence.  Accordingly, as such hearings are scheduled by the      RO, remand is required in this case to reschedule the Veteran for his requested videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the notice advising him of the time and place to report should be placed in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




